
	
		II
		110th CONGRESS
		1st Session
		S. 2369
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Levin, Mr.
			 Wyden, Mr. Obama, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to provide that
		  certain tax planning inventions are not patentable, and for other
		  purposes.
	
	
		1.Tax planning inventions not
			 patentable
			(a)In
			 generalSection 101 of title 35, United States Code, is
			 amended—
				(1)by striking
			 Whoever and inserting (a) Patentable
			 inventions.—Whoever, and
				(2)by adding at the
			 end the following:
					
						(b)Tax planning
				inventions
							(1)Unpatentable
				subject matterA patent may not be obtained for a tax planning
				invention.
							(2)DefinitionsFor
				purposes of paragraph (1)—
								(A)the term
				tax planning invention means a plan, strategy, technique, scheme,
				process, or system that is designed to reduce, minimize, avoid, or defer, or
				has, when implemented, the effect of reducing, minimizing, avoiding, or
				deferring, a taxpayer’s tax liability or is designed to facilitate compliance
				with tax laws, but does not include tax preparation software and other tools or
				systems used solely to prepare tax or information returns,
								(B)the term taxpayer means an
				individual, entity, or other person (as defined in
				section
				7701 of the Internal Revenue Code of 1986),
								(C)the terms tax, tax
				laws, tax liability, and taxation refer to any
				Federal, State, county, city, municipality, foreign, or other governmental
				levy, assessment, or imposition, whether measured by income, value, or
				otherwise, and
								(D)the term
				State means each of the several States, the District of Columbia,
				and any commonwealth, territory, or possession of the United
				States.
								.
				(b)ApplicabilityThe
			 amendments made by this section—
				(1)shall take effect
			 on the date of the enactment of this Act,
				(2)shall apply to any
			 application for patent or application for a reissue patent that is—
					(A)filed on or after
			 the date of the enactment of this Act, or
					(B)filed before that
			 date if a patent or reissue patent has not been issued pursuant to the
			 application as of that date, and
					(3)shall not be
			 construed as validating any patent issued before the date of the enactment of
			 this Act for an invention described in
			 section
			 101(b) of title 35, United States Code, as added by this
			 section.
				
